UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FTlED

FEB 2 '5 2011
Clerk, U.S. Dlstrlct & Bankruptcy
Barry Bemard Martin ) Courts for the Dlstrict of columbia

)

Petitioner, )

)

v. > civil A¢ti@n N@. 11 ll435

)

United States of America et al., )
)

Respondents. )

l\/1EMORANDUM OPINION

This matter, brought pro se, is before the Court on its initial review of the mandamus
petition accompanied by an application to proceed in forma pauperz`s. The Court will grant the
application to proceed in forma pauperis and dismiss the case for lack of jurisdiction

Petitioner is an inmate at the District of Columbia Jail based on a parole violator warrant
executed in November 20l0. See Pet. at 2. He seeks a writ of mandamus under 28 U.S.C. § 1361
to compel his "immediate release." Pet. at 7. Because this claim is properly pursued by applying
for a writ of habeas corpus directed at petitioner’s warden -- not named in this action --
mandamus reliefis not available. See Muhammad v. Close, 540 U.S. 749, 750 (2004)
("Challenges to the validity of any confinement or to particulars affecting its duration are the
province of habeas corpus[.]") (citation omitted); Chatman-Bey v. Thorrzburgh, 864 F.2d 804, 806
(D.C. Cir. 1988) (where "habeas is an available and potentially efficacious remedy, it is clear
beyond reasonable dispute that mandamus will not appropriately lie"); 28 U.S.C. § 2243 ("The
[habeas] writ, or order to show cause shall be directed to the person having custody of the person
detained."). A separate Order of dismissal accompanies this l\/lemorandum Opinion.

am apr

1;1, united states Di§trict Jud§e
Date: February.)ff , 201 1